Beagle v City of Buffalo (2020 NY Slip Op 01845)





Beagle v City of Buffalo


2020 NY Slip Op 01845


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND DEJOSEPH, JJ. (Filed Mar. 13, 2020.) 


MOTION NO. (918/19) CA 19-00309.

[*1]PAULINE A. BEAGLE, PLAINTIFF-RESPONDENT,
vCITY OF BUFFALO, DEFENDANT-APPELLANT, JOHN GIKAS, SAM GIKAS, MILKIE'S ON ELMWOOD, INC., DEFENDANTS-RESPONDENTS, ET AL., DEFENDANT.

MEMORANDUM AND ORDER Motion for reargument or leave to appeal to the Court of Appeals denied.